Name: 2007/452/EC: Commission Decision of 29 June 2007 correcting Directive 2006/132/EC amending Council Directive 91/414/EEC to include procymidone as active substance (notified under document number C(2007) 3066) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  European Union law;  means of agricultural production;  health;  agricultural policy
 Date Published: 2007-06-30

 30.6.2007 EN Official Journal of the European Union L 172/83 COMMISSION DECISION of 29 June 2007 correcting Directive 2006/132/EC amending Council Directive 91/414/EEC to include procymidone as active substance (notified under document number C(2007) 3066) (Text with EEA relevance) (2007/452/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection on the market (1), and in particular Article 6(1) thereof, Whereas: (1) Commission Directive 2006/132/EC (2) contains an error which must be corrected, namely a reference to grams instead of kilograms in its Annex. (2) It is necessary for that correction to take effect from the date of entry into force of Directive 2006/132/EC. This retroactive effect does not interfere with the rights of any individuals. (3) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Directive 2006/132/EC in the column Specific provisions, the third indent is replaced by the following:  0,75 kg active substance per hectare per application. Article 2 This Decision shall apply from 1 January 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/31/EC (OJ L 140, 1.6.2007, p. 44). (2) OJ L 349, 12.12.2006, p. 22.